Title: To George Washington from the Commissioners for the District of Columbia, September 1795
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir,
            City of Washington 27th September 1795
          
          We had the pleasure of your favor by Mr Lear Covering Mr Morriss Letter of the 21t instant—finding that Mr Morris is of Opinion that we have no power to sell his property we think it highly necessary to assure him that we are impress’d with very Different sentiments and shall if Compelled by him take the advice of able Counsel on the point—We enclose a Copy of our letter to Mr Morris with his to you. We see with equal indignation and greif the hour approaching fast when all our Operations must cease for want of a few thousand Dollars this too when every material is collected and the season is most favorable for the rapid progression of the works. we are Daily in Session exerting our best endeavors tho’ hitherto in vain to form some probable Scheme to raise thirty or forty thousand Dollars to continue the Operations on the public buildings till the middle of December—The various expedients Have been Discussed, nothing bearing even the Appearance of effeciency has Occurr’d—Should our future Deliberations be more successful One of the Board will undoubtedly wait on you to recieve your Assent before the final Adoption of any measure, Our letter to Mr Morris will go by Tomorrows mail and we sincerely Hope it may be productive. with sentiments of Perfect respect, we are sir, Your most Obed. Servts
          
            Gusts ScottWilliam ThorntonAlex. White
          
        